DETAILED ACTION
This action is in response to the claims filed March 16, 2013. Claims 1-22 are pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 and 16 objected to because of the following informalities:  
The limitation recites the antecedent phrase “the different machine learning model.” The examiner notes that the basis seems to refer to the different machine learning model that “infer[s] a path of a target object” recited in claim 1/12. However, the limitation “one or more different machine learning models” uses similar language and is prone to causing misinterpretation. Consider revising claim 1/12 to make a distinction by rephrasing to “infer a path of a target object with an alternative machine learning model from the …different machine learning models.”
  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-8, 10-11, 12, 17-19, 21, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fan et al. “Online Deep Ensemble Learning for Predicting Citywide Human Mobility”, hereinafter Fan.

Regarding Claim 1
Fan teaches, A computer-implemented method, comprising: inferring one or more paths of one or more objects (Fig 1. “our approach, which comprises two phases. The offline pre-training phase trains a day-specific human mobility predictor [path inference] for each day using the historical data. The online training…” The examiner notes that the offline phase corresponds to the inference of the human mobility, which contains the trajectory of a collection of objects [humans]) each corresponding to one or more different machine learning models (Section 4.1 ¶001 “we train day-specific [paths] component predictors 𝐹𝑑 for each [different] day independently from the training set” The examiner notes that training implies machine learning, also see Fig 3 left for the network architecture) and using the inferred one or more paths of the one or more objects to infer a path of a target object using a different machine learning model than the one or more different machine learning models ( Section 4.3 ¶002 “to incorporate the deep CityMomentum predictor [a different machine learning model] and pre-trained component Predictors [the one or more different machine learning models] to build an adaptive and robust online human mobility predictor” The examiner notes the target object corresponds to the current day human mobility prediction depicted in Fig. 1)

Regarding Claim 6
	Fan teaches the method of claim 1.
Further Fan teaches, wherein the one or more different machine learning models include a plurality of different machine learning models that are utilized in parallel, at least in part. (Fig 1. “The offline pre-training phase trains a day-specific human mobility predictor for each day [plurality of machine learning models] using the historical data” The examiner notes that the predictors were equated to machine learning models in the rejection of claim 1. Further, the predictors are used for each prediction in the greater model concurrently by the linear combination, thus utilized in parallel or together)

Regarding claim 7
Fan teaches the method of claim 1.
	Further Fan teaches, wherein the inferring and the using are repeated iteratively. (Section 5.4.2 ¶001 “For example, when we generate a two-step ahead prediction, we may first generate a one-step prediction and use it as input for our predictor to generate the second step prediction”)

Regarding claim 8
Fan teaches the method of claim 1.
	Further Fan teaches, wherein the path of the target object is inferred utilizing a long short-term memory (LSTM) system. (Section 4.1 ¶005 “Inspired by the state-of-the-art progress in long short term memory (LSTM) neural network-based n-gram model, we build our (𝑇 + 1)-gram model as a GRU”) 

Regarding claim 10
Fan teaches the method of claim 1.
Further Fan teaches, wherein the inferred path of the target object is displayed utilizing a map. (Section 5.3.1 ¶001 “Two predictions (c)(d) of its future movement were conducted and visualized” See Fig 5.)

Regarding claim 11
Fan teaches the method of claim 1.
Further Fan teaches, wherein a plurality of common paths is displayed utilizing a map. (Section 5.3.1 ¶001 “Two predictions (c)(d) of its future movement were conducted and visualized” See Fig 5. The examiner notes that the spatial distribution inherently depicts common paths based on the density represented by the color intensity)

Regarding Claim 12
Fan teaches, An apparatus, comprising: at least one non-transitory memory configured to store instructions, and one or more processors in communication with the at least one non-transitory memory, wherein the one or more processors is configured to execute the instructions to cause the apparatus to: (The examiner notes that the instant claim limitation is inherent to the prior art MPEP 2112, a neural network necessarily requires non-transitory media which is in communication with processors to execute the method taught by Fan) infer one or more paths of one or more objects (Fig 1. “our approach, which comprises two phases. The offline pre-training phase trains a day-specific human mobility predictor [path inference] for each day using the historical data. The online training…” The examiner notes that the offline phase corresponds to the inference of the human mobility, which contains the trajectory of a collection of objects [humans]) each corresponding to one or more different machine learning models (Section 4.1 ¶001 “we train day-specific [paths] component predictors 𝐹𝑑 for each [different] day independently from the training set” The examiner notes that training implies machine learning, also see Fig 3 left for the network architecture) use the inferred one or more paths of the one or more objects to infer a path of a target object using a different machine learning model than the one or more different machine learning models ( Section 4.3 ¶002 “to incorporate the deep CityMomentum predictor [a different machine learning model] and pre-trained component Predictors [the one or more different machine learning models] to build an adaptive and robust online human mobility predictor” The examiner notes the target object corresponds to the current day human mobility prediction depicted in Fig. 1) and output the path of the target object utilizing a map. (Section 5.3.1 ¶001 “Two predictions (c)(d) of its future movement were conducted and visualized” See Fig 5.)
Regarding Claim 17
	Fan teaches the method of claim 12.
Further Fan teaches, wherein the apparatus is configured such that the one or more different machine learning models include a plurality of different machine learning models that are utilized in parallel, at least in part (Fig 1. “The offline pre-training phase trains a day-specific human mobility predictor for each day [plurality of machine learning models] using the historical data” The examiner notes that the predictors were equated to machine learning models in the rejection of claim 1. Further, the predictors are used for each prediction in the greater model concurrently by the linear combination, thus utilized in parallel)

Regarding claim 18
Fan teaches the method of claim 12.
	Further Fan teaches, wherein the apparatus is configured such that the inferring and the using are repeated iteratively.. (Section 5.4.2 ¶001 “For example, when we generate a two-step ahead prediction, we may first generate a one-step prediction and use it as input for our predictor to generate the second step prediction”)

Regarding claim 19
Fan teaches the method of claim 12.
	Further Fan teaches, wherein the apparatus is configured such that the path of the target object is inferred utilizing a long short-term memory (LSTM) system. (Section 4.1 ¶005 “Inspired by the state-of-the-art progress in long short term memory (LSTM) neural network-based n-gram model, we build our (𝑇 + 1)-gram model as a GRU”) 

Regarding claim 21
Fan teaches the method of claim 12.
Further Fan teaches, wherein the apparatus is configured such that a plurality of common paths is displayed utilizing the map. (Section 5.3.1 ¶001 “Two predictions (c)(d) of its future movement were conducted and visualized” See Fig 5. The examiner notes that the spatial distribution inherently depicts common paths based on the density represented by the color intensity)

Regarding Claim 22
Fan teaches, A non-transitory computer-readable media storing computer instructions that, when executed by one or more processors, cause the one or more processors to: (The examiner notes that the instant claim limitation is inherent to the prior art MPEP 2112, a neural network necessarily requires non-transitory media which is in communication with processors to execute the method taught by Fan) infer one or more paths of one or more objects (Fig 1. “our approach, which comprises two phases. The offline pre-training phase trains a day-specific human mobility predictor for each day using the historical data. The online training…” The examiner notes that the offline phase corresponds to the inference of the human mobility, which contains the trajectory of a collection of objects [humans]) each corresponding to one or more different machine learning models (Section 4.1 ¶001 “we train day-specific [paths] component predictors 𝐹𝑑 for each [different] day independently from the training set” The examiner notes that training implies machine learning, also see Fig 3 left for the network architecture) that are utilized in parallel, at least in part (Fig 1. “The offline pre-training phase trains a day-specific human mobility predictor for each day [plurality of machine learning models] using the historical data” The examiner notes that the predictors were equated to machine learning models in the rejection of claim 1. Further, the predictors are used for each prediction in the greater model concurrently by the linear combination, thus utilized in parallel) use the inferred one or more paths of the one or more objects to infer a path of a target object using a different machine learning model than the one or more different machine learning models ( Section 4.3 ¶002 “to incorporate the deep CityMomentum predictor [a different machine learning model] and pre-trained component Predictors [the one or more different machine learning models] to build an adaptive and robust online human mobility predictor” The examiner notes the target object corresponds to the current day human mobility prediction depicted in Fig. 1) 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 2-4, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Fan, and further in view of Yabe et al. “cross-comparative Yabe.

Regarding claim 2
Fan teaches the method of claim 1.
Fan does not appear to explicitly teach, wherein the one or more objects include one or more static objects.
However Yabe, when addressing issues related to using GPS data including data from the Konzatsu-Tokei (R) dataset, teaches wherein the one or more objects include one or more static objects (Section header: Data ¶001 “Original location data is GPS data (latitude, longitude) sent in about every a minimum period of 5 minutes… If it is determined that the user is staying in a certain place [static] for a long time, data is acquired at a relatively low frequency” The examiner notes that the GPS data corresponds to the object)
It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate GPS data relating to object location that consists of static and dynamic data for predictive modeling as taught by Yabe to the disclosed invention of Fan.
(Section header: Data ¶001, Yabe)

Regarding claim 3
Fan teaches the method of claim 1.
Fan does not appear to explicitly teach, wherein the one or more objects include one or more dynamic objects.
However Yabe, when addressing issues related to using GPS data including data from the Konzatsu-Tokei (R) dataset, teaches wherein the one or more objects include one or more dynamic objects (Section header: Data ¶001 “Original location data is GPS data (latitude, longitude) sent in about every a minimum period of 5 minutes… and if it is determined that the user is moving [dynamic], the data is acquired more frequently” The examiner notes that the GPS data corresponds to the object)

Regarding claim 4
Fan teaches the method of claim 1.
Fan does not appear to explicitly teach, wherein the one or more objects include both one or more static objects and one or more dynamic objects.
However Yabe, when addressing issues related to using GPS data including data from the Konzatsu-Tokei (R) dataset, teaches wherein the one or more objects include both one or more static objects and one or more dynamic objects (Section header: Data ¶001 “Original location data is GPS data (latitude, longitude) sent in about every a minimum period of 5 minutes… If it is determined that the user is staying in a certain place for a long time, data is acquired at a relatively low frequency, and if it is determined that the user is moving, the data is acquired more frequently” The examiner notes that as it relates to the technology disclosed by Fan, at least one user may be static while another user may be dynamic on a given day)

Regarding claim 13
Fan teaches the method of claim 12.
Fan does not appear to explicitly teach, wherein the apparatus is configured such that the one or more objects include one or more static objects
However Yabe, when addressing issues related to using GPS data including data from the Konzatsu-Tokei (R) dataset, teaches wherein the apparatus is configured such that the one or more objects include one or more static objects (Section header: Data ¶001 “Original location data is GPS data (latitude, longitude) sent in about every a minimum period of 5 minutes… If it is determined that the user is staying in a certain place [static] for a long time, data is acquired at a relatively low frequency” The examiner notes that the GPS data corresponds to the object)
It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate GPS data relating to object location that consists of static and dynamic data for predictive modeling as taught by Yabe to the disclosed invention of Fan.
One of ordinary skill in the arts would have been motivated to make this modification in order to “to analyze the evacuation behaviors of people” using a rich data set of human location data. (Section header: Data ¶001, Yabe)

Regarding claim 14
Fan teaches the method of claim 12.
Fan does not appear to explicitly teach, wherein the apparatus is configured such that the one or more objects include one or more dynamic objects.
However Yabe, when addressing issues related to using GPS data including data from the Konzatsu-Tokei (R) dataset, teaches wherein the apparatus is configured such that the one or more objects include one or more dynamic objects (Section header: Data ¶001 “Original location data is GPS data (latitude, longitude) sent in about every a minimum period of 5 minutes… and if it is determined that the user is moving [dynamic], the data is acquired more frequently” The examiner notes that the GPS data corresponds to the object)

Regarding claim 15
Fan teaches the method of claim 12.
Fan does not appear to explicitly teach, wherein the apparatus is configured such that the one or more objects include both one or more static objects and one or more dynamic objects.
However Yabe, when addressing issues related to using GPS data including data from the Konzatsu-Tokei (R) dataset, teaches wherein the apparatus is configured such that the one or more objects include both one or more static objects and one or more dynamic objects. (Section header: Data ¶001 “Original location data is GPS data (latitude, longitude) sent in about every a minimum period of 5 minutes… If it is determined that the user is staying in a certain place for a long time, data is acquired at a relatively low frequency, and if it is determined that the user is moving, the data is acquired more frequently” The examiner notes that as it relates to the technology disclosed by Fan, at least one user may be static while another user may be dynamic on a given day)


Claim 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Fan, and further in view of Park et al. US document number US 20190101908 A1 , hereinafter Park.

Regarding claim 5
Fan teaches the method of claim 1.
Fan does not appear to explicitly teach, wherein the different machine learning model is selected based on an error associated with the one or more different machine learning models.
However Park, when addressing issues related to selecting expert prediction models from a mixture, teaches wherein the different machine learning model is selected based on an error associated with the one or more different machine learning models (¶0071 “In addition, there can be a Mixture of Experts method of using values of different prediction models [machine learning models] for each specific region of data. Particularly, as an embodiment of applying the above-described bagging method, the prediction data of the prediction model having the smallest error value can be selected as an optimal prediction data by comparing the error value obtained together while generating the prediction data” The examiner notes that the mixture of experts comprise a ensemble learning module which corresponds to a machine learning model)
It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate a method for selecting a prediction model based on performance taught by Park to the disclosed invention of Fan.
One of ordinary skill in the arts would have been motivated to make this modification in order to select “the optimal prediction data… based on the prediction data extracted for each prediction algorithm” (¶0071, Park)

Regarding claim 16
Fan teaches the method of claim 12.
Fan does not appear to explicitly teach, wherein the apparatus is configured such that the different machine learning model is selected based on an error associated with the one or more different machine learning models..
However Park, when addressing issues related to selecting expert prediction models from a mixture, teaches wherein the apparatus is configured such that the different machine learning model is selected based on an error associated with the one or more different machine learning models. (¶0071 “In addition, there can be a Mixture of Experts method of using values of different prediction models [machine learning models] for each specific region of data. Particularly, as an embodiment of applying the above-described bagging method, the prediction data of the prediction model having the smallest error value can be selected as an optimal prediction data by comparing the error value obtained together while generating the prediction data” The examiner notes that the mixture of experts comprise a ensemble learning module which corresponds to a machine learning model)
It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to incorporate a method for selecting a prediction model based on performance taught by Park to the disclosed invention of Fan.
One of ordinary skill in the arts would have been motivated to make this modification in order to select “the optimal prediction data… based on the prediction data extracted for each prediction algorithm” (¶0071, Park)



Claim 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fan, and further in view of Rashid et al. “Risk behavior-based trajectory prediction for construction site safety monitoring”, hereinafter Rashid.

Regarding claim 9
Fan teaches the method of claim 1.
Fan further teaches, the path of the target object is inferred (“Algorithm 1 showing the key training and predicting procedures for our online ensemble citywide human mobility predictor” The examiner notes that the human mobility for the next time instant corresponds to the target object, this is depicted in Fig 5)
Fan does not appear to explicitly teach, for use in connection with a construction site.
However Rashid, when addressing issues related to path prediction in a construction site, teaches for use in connection with a construction site (Header: Training Data Collection and Processing “The goal was to replicate the randomness of workers’ walking paths in a typical construction site”)
It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to use the path prediction method disclosed by Fan in a construction site taught by Rashid.
(Introduction, Rashid)

Regarding claim 20
Fan teaches the method of claim 12.
Fan further teaches, wherein the apparatus is configured such that the path of the target object is inferred (“Algorithm 1 showing the key training and predicting procedures for our online ensemble citywide human mobility predictor” The examiner notes that the human mobility for the next time instant corresponds to the target object, this is depicted in Fig 5)
Fan does not appear to explicitly teach, for use in connection with a construction site.
However Rashid, when addressing issues related to path prediction in a construction site, teaches for use in connection with a construction site (Header: Training Data Collection and Processing “The goal was to replicate the randomness of workers’ walking paths in a typical construction site”)
It would have been obvious for one of ordinary skill in the arts before the effective filling date of the claimed invention to use the path prediction method disclosed by Fan in a construction site taught by Rashid.
(Introduction, Rashid)

Prior Art
See the attached PTO-892 for relevant prior art made of record

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNATHAN R GERMICK whose telephone number is (571)272-8363. The examiner can normally be reached on Monday-Friday 7:30 am – 5:00 pm (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki, can be reached at telephone number 5712723719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/J.R.G./Examiner, Art Unit 2122                                                                                                                                                                                              

/ERIC NILSSON/Primary Examiner, Art Unit 2122